department of the treasury internal_revenue_service washington d c z tax_exempt_and_government_entities_division nov uniform issue list se' tier pa te legend taxpayer a ira x custodian b amount d financial_institution c individual w date date date date date date date dear page of this is in response to your letter dated as supplemented by your letter dated which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ and fax transmittals dated and in the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age__ represents that he received distributions of amounts from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day rollover period prescribed by sec_408 of the code was due to the fact that he believed he had completed the rollover and did not receive notice that the rollover had failed until months later as a result of first being out of town then being occupied with assisting family members and finally due to the onset of a serious medical_condition taxpayer a also represents that amount d has not been used for any other purpose taxpayer a maintained ira x with custodian b on date taxpayer requested a total_distribution of amount d from ira x on the following day taxpayer a received most of the balance of ira x and on date taxpayer received a check for the remainder of the balance of ira x taxpayer a intended to roll over amount d into another ira that he established on date at financial_institution c however financial_institution c informed taxpayer a that it could not accept endorsed third-party checks therefore taxpayer a deposited the checks into his personal checking account on date four days later on date taxpayer a wrote a check for amount d and mailed it to financial_institution c along with a completed rollover form assuming that the rollover had been completed taxpayer a left town on family business on date and had his mail held at the post office during this time on date financial_institution c sent a letter to taxpayer a returning the check and notifying him that the rollover had not been completed because the rollover form had been filled out incorrectly when taxpayer a returned home on date he immediately became involved in helping his daughter move her household to another state this process took two weeks after which taxpayer a again travelled out of town for a few days returning four days before the end of the 60-day rollover period during all of this time taxpayer a’s wife individual w would sort the family mail and set_aside junk mail and other items for taxpayer a to look at later individual w did not recognize the letter from financial_institution c as an important piece of correspondence and put it aside for taxpayer a to look at when he had time upon returning home from his second trip taxpayer a was not feeling well and was diagnosed with a serious heart condition a few days after the end of the day rollover period following heart surgery and a lengthy recovery taxpayer a did not have an opportunity to review his accumulated mail on date taxpayer a found the letter from financial_institution c and realized that the rollover had not been completed as intended page of based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only page of distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount d was due to the fact that he believed that he had completed the rollover and did not receive notice of the rollover’s failure until months later due to his being out of town then being occupied with family business and finally suffering from a serious medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to ‘page 5of sincerely yours a dhe here laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
